Parker, C. J.,
delivered the opinion of the Court. The evidence admitted in the trial of this cause, to prove the charges in the account, is such as, according to the usage of the country from its early periods, has been sanctioned by the Courts. Indeed, although of a dangerous nature, it is necessary for the security of tradesmen and small dealers, who are generally unable to support clerks, on whose testimony they might establish their claims. Those who deal with such people should make frequent settlements and take discharges, or they may be exposed to imposition.
It is no objection to the book received in evidence in this case, that it was kept in the leger form ; for such is the way in which ordinary mechanics, especially in the country, make their charges ; having a separate page for each of their customers. Such a form, however, used by a shopkeeper, who is in the habit of making many entries in the course of a day, would be liable to more suspicion.
The entries in this book may be considered original, although transcribed from a slate; the slate containing* merely memoranda, and not being intended to be permanent.
We think, upon the whole, that this book was proper for the in spection of the jury ; and, as they have been satisfied with it as evidence of the plaintiff’s demand, there is no cause to set aside their verdict.

Judgment on the verdict.